IN THE UNITED STATES DISTRICT COPRT
FOR THE NORTHERN DISTRICT OF TEKAS

 

AMARILLO DIVISION a
CLERK, Us. Drooy
2S DISTR Ice
UNITED STATES OF AMERICA § By _ RICT CouRT
§ nn Deputy
Plaintiff, § a
§
V. § Criminal Action No. 2:19-CR-00150-Z-BR
§
PEPPER LARAY RICKMAN §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 25, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Pepper Laray Rickman filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Pepper Laray Rickman was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Pepper Laray Rickman; and
ADJUDGES Defendant Pepper Laray Rickman guilty of Count One in violation of 18 U.S.C. §

371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Mp aroma —

TTHEW JJ KACSMARYK
ITED STATES DISTRICT JUDGE

SO ORDERED, November 12, 2019.

 
